                 UNITED STATES DISTRICT COURT
              WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
                     CASE NO. 1:20-cv-218-MR


HILDRED M. LYLES,                )
                                 )
         Petitioner,             )
                                 )
vs.                              )                    ORDER
                                 )
                                 )
STATE OF NORTH CAROLINA          )
                                 )
         Respondent.             )
                                 )
                                 )
________________________________ )


      THIS MATTER comes before the Court on initial review of the

Petitioner Hildred M. Lyles’ 28 U.S.C. § 2254 Petition for Writ of Habeas

Corpus filed August 10, 2020 [Doc. 1], the Petitioner’s Application to Proceed

in Forma Pauperis filed August 10, 2020 [Doc. 2] and the Petitioner’s Motion

for Appointment of Counsel, filed August 31, 2020 [Doc. 3].

I.    BACKGROUND

      Hildred M. Lyles (the “Petitioner”) is a prisoner of the State of North

Carolina. The Petitioner is currently serving a life sentence resulting from a

1993 first-degree rape conviction in Orange County, North Carolina. The

                                      1
Petitioner was also previously convicted of bank robbery in 1992 in the U.S.

District Court for the Middle District of North Carolina.

      Most recently on March 10, 2014, the Petitioner was convicted in

McDowell County, North Carolina of two counts of assault on a probation

officer, to which he entered a guilty plea and received a sentence of two

years and eight months to four years, to run consecutive to his life sentence.

[Doc. 1 at 1-2]. The Petitioner did not file a direct appeal of this conviction

nor did he seek further review in state court. [Id. at 2]. It is this conviction

that is the subject of this habeas proceeding.

      This Court docketed the Petitioner’s §2254 Petition for Writ of Habeas

Corpus on August 10, 2020. [Doc. 1]. The Petitioner alleges that he was

under duress at the time he entered his plea, and that his public defender

engaged in fraud and deceit and misadvised him regarding the

consequences of his plea. [Doc. 1]. The Petitioner also seeks to proceed in

forma pauperis and requests this Court appoint counsel. [Docs. 2, 3].

II.   DISCUSSION

      A.    Timeliness of § 2254 Petition for Writ of Habeas Corpus

      The Petitioner’s § 2254 Petition for Writ of Habeas Corpus appears to

be untimely filed.


                                       2
      The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”)

provides a statute of limitations for § 2254 petitions by a person in custody

pursuant to a state court judgment. 28 U.S.C. § 2244(d)(1). The petition

must be filed within one year of the latest of:

            (A) the date on which the judgment became final by
            the conclusion of direct review or the expiration of the
            time for seeking such review;

            (B) the date on which the impediment to filing an
            application created by State action in violation of the
            Constitution or laws of the United States is removed,
            if the applicant was prevented from filing by such
            State action;

            (C) the date on which the constitutional right asserted
            was initially recognized by the Supreme Court, if the
            right has been newly recognized by the Supreme
            Court and made retroactively applicable to cases on
            collateral review; or

            (D) the date on which the factual predicate of the
            claim or claims presented could have been
            discovered through the exercise of due diligence.

Id.

      The limitation period is tolled during the pendency of a properly filed

state post-conviction action. 28 U.S.C. § 2244(d)(2).

      Judgment was entered in the Petitioner’s case on March 10, 2014, the

date of his judgment and conviction. The Petitioner then had 14 days in

which to file a notice of appeal. See N.C. R. App. P. 4(a)(2). However,
                                       3
because he did not file a direct appeal or post-conviction motion for

appropriate relief in state court, his conviction became final on March 24,

2014, when the time for seeking direct review expired. See § 2244(d)(1)(A).

The one-year statute of limitations contained in the AEDPA then began

running for 365 days until it expired on March 24, 2015.

      The Petitioner did not file his Petition for Writ of Habeas Corpus until

August 10, 2020. [Doc. 1]. Therefore, the Petitioner’s § 2254 petition is

untimely under § 2244(d)(1)(A) and subject to dismissal unless the Petitioner

can demonstrate he is entitled to equitable tolling. As such, the Court will

grant the Petitioner 21 days in which to explain why this matter should not

be dismissed as untimely, including any reasons why equitable tolling should

apply. See Hill v. Braxton, 277 F.3d 701, 706 (4th Cir. 2002).

      B.    Application to Proceed In Forma Pauperis

      The Petitioner moves this Court for an application to proceed in forma

pauperis. [Doc. 2]. Federal law requires that a petitioner seeking habeas

review of his state conviction and/or sentence in federal district court pay a

filing fee in the amount of $5.00 or obtain leave of court to proceed without

prepayment of fees and costs.

      The Petitioner’s application for in forma pauperis includes an attached

statement showing that he has a balance of $0.00 in his inmate trust account.
                                      4
[Doc. 2-1]. As such, the Court finds that the Petitioner has insufficient funds

to pay the required filing fee and his application to proceed in forma pauperis

will be granted.

      C.    Motion for Appointment of Counsel

      The Petitioner moves for the appointment of an attorney to represent

him in this proceeding. [Doc. 3]. The Petitioner states that his imprisonment

limits his ability to litigate this matter and that the issues involved in this

proceeding are complex and will require significant research and experts.

[Doc. 3 at 1].

      This is a § 2254 proceeding, for which there is no constitutional right to

the appointment of counsel. Crowe v. United States, 175 F.2d 799 (4th Cir.

1949). The Petitioner sets forth no sufficient grounds to justify the need for

appointment of counsel at this juncture. Accordingly, the Petitioner’s motion

for appointment of counsel shall be denied.

      IT IS, THEREFORE, ORDERED that:

      1.    The Petitioner shall, within 21 days of entry of this Order, file a

document explaining why his § 2254 Petition for Writ of Habeas Corpus

should not be dismissed as untimely. The Petitioner’s failure to comply with

this Order may result in the dismissal of the Petition without further notice.


                                       5
    2.    The Petitioner’s Application to Proceed In Forma Pauperis [Doc.

2] is GRANTED.

    3.    The Petitioner’s Motion for Appointment of Counsel [Doc. 3] is

DENIED.

    IT IS SO ORDERED.


                          Signed: June 18, 2021




                                      6
